DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama et al. (US 2010/0079895 A1) in view of Takagishi et al. (US 2010/0027161 A1).
Regarding claim 1, Takayama teaches an apparatus for recording information on a magnetic medium, comprising: at least one of (i) at least one transducer (34) or (ii) at least one waveguide (35); and at least one resonant antenna (36) spaced apart from the at least one of (i) the at least one transducer if the apparatus comprises the at least one transducer, and (ii) the at least one waveguide if the apparatus comprises the at least one waveguide (Fig. 3b).
Takayama lacks the antenna being configured to maintain the magnetic medium thereon.
Takagishi teaches at least one resonant antenna is configured to receive or maintain the magnetic medium thereon (12, Fig. 1).

Regarding claim 5, Takayama teaches wherein the at least one antenna is spaced apart from the at least one transducer or waveguide at a the distance of about 7 nanometers [0053].
Regarding claim 6, Takayama teaches wherein the at least one transducer is at least one plasmonic transducer [0049].
Regarding claim 7, Takayama teaches wherein the at least one waveguide is at least one plasmonic waveguide [0049].
Regarding claim 8, Takayama teaches wherein the apparatus includes at least one transducer and the at least one waveguide [0049].
Regarding claim 9, Takayama teaches wherein the at least one transducer is supported by the at least one waveguide (Fig. 3b).
Regarding claim 10, Takayama teaches wherein the at least one transducer and the at least one waveguide are supported by a substrate (Fig. 3b).
Regarding claim 11, Takagishi further teaches wherein the at least one resonant antenna is disposed on an underlayer, and wherein the underlayer is disposed on a substrate (Fig. 1).
Therefore it would have been obvious to include a resonant antenna on the magnetic medium in the configuration shown by Takagishi because it allows for a magnetic recording medium having a high coercivity and high anisotropy energy which avoids the problem of thermal fluctuation during high density recording (paragraph 0007 of Takagishi).
Regarding claim 12, Takayama teaches wherein the at least one transducer has the shape of a disk [0014].

Regarding claim 14, Takagishi further teaches wherein the at least one resonant antenna includes a plurality of resonant antennas, and wherein each of the resonant antennas is configured to at least one of receive or maintain a portion of the magnetic medium thereon (Fig. 9A, Fig. 9B).
Therefore it would have been obvious to include a resonant antenna on the magnetic medium in the configuration shown by Takagishi because it allows for a magnetic recording medium having a high coercivity and high anisotropy energy which avoids the problem of thermal fluctuation during high density recording (paragraph 0007 of Takagishi).
Regarding claim 15, Takagishi further teaches wherein the at least one resonant antenna is at least partially composed of at least one of gold or a metallic material [0040].
Therefore it would have been obvious to include a resonant antenna on the magnetic medium in the configuration shown by Takagishi because it allows for a magnetic recording medium having a high coercivity and high anisotropy energy which avoids the problem of thermal fluctuation during high density recording (paragraph 0007 of Takagishi).
Regarding claim 16, Takagishi teaches wherein the magnetic medium is a recording medium (abstract).
Therefore it would have been obvious to include a resonant antenna on the magnetic medium in the configuration shown by Takagishi because it allows for a magnetic recording medium having a high coercivity and high anisotropy energy which avoids the problem of thermal fluctuation during high density recording (paragraph 0007 of Takagishi).

Regarding claim 18, Takagishi teaches wherein the magnetic medium is a patterned medium [0037].
Therefore it would have been obvious to include a resonant antenna on the magnetic medium in the configuration shown by Takagishi because it allows for a magnetic recording medium having a high coercivity and high anisotropy energy which avoids the problem of thermal fluctuation during high density recording (paragraph 0007 of Takagishi).
Regarding claims 19 and 20, these claims are analogous to the claims above, and are therefore also taught by Takayama in view of Takagishi.
Regarding claim 21, Takayama teaches wherein the recording of information on the magnetic medium is based on heat-assisted magnetic recording [0016].
Regarding claim 22, Takayama teaches wherein the HAMR is based on heating the magnetic medium through a light [0019, 0020].
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama as modified by Takagishi and further in view of Lee et al. (US 2015/0146180 A1). The teachings of Takayama in view of Takagishi have been discussed above.
Regarding claims 2-4, Takayama lacks the details of the antenna.
Lee teaches wherein the at least one resonant antenna includes at least one of a plurality of nanotubes, a plurality of nanorods, or a plurality of nanospheres [0054]; wherein the size of the at least one of the plurality of nanotubes, the plurality of nanorods, or the plurality of nanospheres is based on an impedance of the at least one of the at least one transducer or the at least one waveguide (size and 
Therefore it would have been obvious to one of ordinary skill to use the antenna structure discussed by Lee because it improves the plasmonic signal of the antenna (paragraph 0019 of Lee).
Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama in view of Takagishi and further in view of Peng et al. (US 2013/0277575 A1). The teachings of Takayama in view of Takagishi have been discussed above.
Regarding claims 23-25, Takayama lacks the details of the surface plasmon resonance response.
Peng teaches wherein the recording of information on the magnetic medium is based on localized surface plasmon resonance [0020], wherein the localized surface plasmon resonance is configured to generate an electric field between the at least one transducer, the at least one waveguide, and the at least one resonance antenna [0021], and wherein the electric field is parallel to a gap between the at least one transducer, the at least one waveguide, and the at least one resonance antenna (Fig. 3, [0021]).
Therefore it would have been obvious to use the surface plasmon resonance technology taught by Peng because it provides a sufficiently sized hot spot, which is not possible using typical optical components (paragraph 0019).
Response to Arguments
Applicant's arguments filed 7/21/21 have been fully considered but they are not persuasive.
Regarding the independent claims, applicant argues that Takayama does not teach that the waveguide and the resonant antenna are spaced apart. However, the phrase “spaced apart” must be given its broadest reasonable interpretation. In the present case, components 35 and 36 are the waveguide and resonant antenna, respectively. These two components each occupy their own physical space, and therefore they are considered “spaced apart” from one another. The phrase “spaced apart” 
Regarding the new claims, applicant argues that the secondary references to not teach any of the features added. However, the primary reference, Takayama, teaches the features of claims 21 and 22, as discussed above. The further new claims are taught by Peng.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876